DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/21/2021 has been entered.  Claims 1-8, 20, and 22-27 remain pending.  Claims 24-25 were previously withdrawn.  Claims 28-41 have been added.
	The previous objections to claims 6-9 are withdrawn in light of Applicant’s amendment.
	Each of the previous 35 USC 112(b), 35 USC 101, 35 USC 102(a)(1) and 35 USC 103 rejections are withdrawn in light of Applicant’s amendment.

Specification
The disclosure is objected to because of the following informalities: in Table 1, in Examples 25, it appears that the O-ring material should be “PTFE” and not “PTFH”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oharu (JP 2000129246 A, See machine translation for citation)  as evidenced by 1H,1H,2H,2H-perfluorodecanol-AMAP Chemicals and 1H,1H,2H,2H-perfluorooctanol-AMAP Chemicals.
Regarding claim 35, Oharu discloses a composition which gives excellent water-repellency and oil repellency and water drop falling off properties to a substrate (a member) comprising a fluoropolymer with a fluoro hydroxy compound (surfactant containing fluorine atoms) (Abstract).  The fluorinated hydroxyl compound may be present during the polymerization process of the fluorinated polymer or added after the synthesis of the fluorinated polymer (page 9).  The composition was heat-treated at 170°C (page 12).  Oharu discloses the proportion of the polymerized unit of the (meth)acrylic acid ester having a Rf group is from 60 to 95 wt%.  Rf1 has an average carbon number of 7 or higher in the perfluoroalkyl group (page 7).  With increasing amount of fluorine, it would be expected that the atom number ratio X1 of the number of fluorine atoms contained in the surface to the number of carbon atoms contained in the surface is within or overlaps 0.5 to 3.0, absent objective evidence to the contrary.  
	However, Oharu does not explicitly disclose the fluorinated hydroxyl compound has an octanol/water partition coefficient of the surfactant represented by LogPow is equal to or smaller f1 preferably having 7 to 16 carbon atoms (page 7).  As shown in Example 1, heptadecafluorodecanol is used.  Per the teachings of AMAP Chemicals, the log(Kow) (LogPow) is 4.41 for 1H, 1H, 2H, 2H-perfluorooctanol and log(Kow) (LogPow) is 5.75 for 1H,1H,2H,2H-perfluorodecanol.  It would be expected that the LogPow of 1H,1H,2H,2H-perfluoroheptanol would be within the claimed range or close to the claimed range and similar properties would be expected. As the number of carbons in the fluoroalkyl chain decreases, LogPow decreases.  If the LogPow of 1H,1H,2H,2H-perfluoroheptanol is close to the claimed range, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05. 
However, Oharu does not disclose in at least a surface of a portion of the member, a mass-based content of the surfactant in the surface is M1, and a mass-based content of the surfactant in a position 10 nm below the surface in a thickness direction of the member is M2, M1/M2 is 0.50 t 0.90, and an atom number ratio X1 of the number of fluorine atoms contained in the surface to the number of carbon atoms contained in the surface is 0.5 to 3.0, or M2 is 0.0010% to 5.0% by mass.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, after coating, the heating temperature for the coating film 1, and a mass-based content of the surfactant in a position 10 nm below the surface in a thickness direction of the member is M2, M1/M2 is 0.50 t 0.90, and an atom number ratio X1 of the number of fluorine atoms contained in the surface to the number of carbon atoms contained in the surface is 0.5 to 3.0 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 39, Oharu discloses the member as shown above in claim 35.  Oharu discloses 0.5 g of azobis(dimethyleneisobutyramide) hydrochloride as the polymerization initiator in Example 1.  After polymerization and in the process for preparing the cloth, the coated cloth was washed 40 times (pages 11-12).  It would be expected the content of the polymerization initiator with respect to the total mass of the member would be within or overlap the claimed range, absent objective evidence to the contrary.
Regarding claim 40, Oharu discloses the member as shown above in claim 35.  Oharu discloses 0.77 g stearyl mercaptan as a chain transfer agent as shown in Example 1. After polymerization and in the process for preparing the cloth, the coated cloth was washed 40 times (pages 11-12).  It would be expected the content of the chain transfer agent with respect to the .
 
	 Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Oharu (JP 2000129246 A, See machine translation for citation) as evidenced by 1H,1H,2H,2H-perfluorodecanol-AMAP Chemicals and 1H,1H,2H,2H-perfluorooctanol-AMAP Chemicals as applied to claim 35 above, and further in view of KR 20020071944 A (See machine translation for citation, referred to hereinafter as KR ‘944).
Regarding claim 41, Oharu discloses the member as shown above in claim 35.  
	However, Oharu does not disclose a plasticizer  and a content of the plasticizer with respect to the total mass of the member is 0.01 mass ppt to 100 mass ppb.  KR teaches plasticizers may be added to oil and water repellent compositions (Abstract).  As the increase in elasticity is a variable that can be modified by adjusting said amount of plasticizer, the precise amount of plasticizer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of plasticizer, and the motivation to do so would have been to obtain desired elasticity(In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments with respect to claims 35-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following comment(s) apply:
A) The previous objection of claims 3 and 17 is withdrawn in light of Applicant’s argument on page 17.

Allowable Subject Matter
Claims 1-18, 20, 22-23, and 26-34 are allowed.
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Araki (JP 10-329280 A1) discloses the coatings are used for cooking and cooking utensil lining as well as linings of chemical devices [0002].  However, Araki does not teach or suggest a container body having a mouth; a lid that covers the mouth; and a coating layer, wherein the coating layer is formed on a part of the container body and the lid, the part contacting and being likely to contact a chemical liquid in a case where the chemical liquid is stored in the container.
Yamanaka (US 2017/0184973 A1) teaches a lining is applied on inner sides of the filling device as much as possible [0077].  Yamanaka also teaches the sealing portion may be formed by a fluorine-containing resin.  The sealing portion means a member that can block the storing portion from the outside air examples thereof suitably include packing and O-rings [0088-0091].  However, Yamanaka does not teach or suggest a container body having a mouth; a lid that covers the mouth; and a coating layer, wherein the coating layer is formed on a part of the container body and the lid, the part contacting and being likely to contact a chemical liquid in a case where the chemical liquid is stored in the container.
Oharu (JP 2000129246 A) does not teach or suggest a compound represented by formula (3), wherein a content of the compound represented by formula (3) with respect to the total mass of the member is 0.0001% by mass to 0.05% by mass.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Acosta (US 7,385,077 B1) teaches fluoroalkyl surfactants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767